ORDER

PER CURIAM.
Gary and Jody Shelton (“the Sheltons”) appeal from the trial court’s entry of summary judgment in favor of Federal National Mortgage Association (“FNMA”) in its action against them for unlawful detainer. We find the trial court did not err in granting summary judgment in favor of FNMÁ because there are no genuine issues of material fact and FNMA is entitled to summary judgment as a matter of law. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).